t c memo united_states tax_court gayle o averyt and margaret f averyt et al petitioners v commissioner of internal revenue respondent docket nos filed date paul george topolka and william marion wilcox iv for petitioners randall l eager jr and david m mccallum for respondent 1cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion william t cassels jr and charlotte r cassels docket no j paul gaughf and holly s gaughf docket no and john h lumpkin jr and emily s lumpkin docket no we will hereinafter refer to these consolidated cases as the instant case memorandum opinion wells judge the instant case is before the court on respondent’s motion for summary_judgment and petitioners’ cross-motion for partial summary_judgment pursuant to rule respondent determined deficiencies with respect to petitioners as follows petitioners --- averyt dollar_figure cassels gaughf --- lumpkin --- dollar_figure --- big_number big_number dollar_figure big_number big_number big_number dollar_figure --- big_number big_number the issue we must decide is whether petitioners have satisfied the substantiation requirements of sec_170 with respect to the contribution of a conservation_easement through their limited_liability_company cook’s mountain timber llc cmt background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioners were all residents of south carolina at the time they filed their petitions 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure during all relevant periods gayle o averyt william t cassels jr j paul gaughf and john h lumpkin jr petitioner members were members of cmt cmt had two other members who are not parties to the instant case on date cmt conveyed a conservation_easement to wetlands america trust inc wat on big_number acres of land it owned in richland county south carolina wat is a tax-exempt_organization that was founded in to expand the mission of ducks unlimited inc du to protect wetlands du is the sole member of wat and wat operates as a fiduciary for du and manages its endowments the deed by which cmt conveyed the conservation_easement to wat conservation deed includes inter alia the following statements about the transfer of the conservation_easement whereas grantor and grantee recognize the natural scenic aesthetic and special character and opportunity for enhancement of the protected property and have the common purpose of the conservation and protection in perpetuity of the protected property as a relatively natural 3the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_401 stat pincite do not apply to cmt because it qualifies as a small_partnership under sec_6231 and did not elect pursuant to sec_6231 to have tefra apply see wadsworth v commissioner tcmemo_2007_46 habitat of fish wildlife or plants or similar ecosystem as that phrase is used in sec_170 and sec_170 of the internal_revenue_code_of_1986 as amended the code and in regulations promulgated thereunder by placing voluntary restrictions upon the use of the protected property and by providing for the transfer from the grantor to the grantee of affirmative rights for the protection of the protected property and so as to qualify as a contribution of a qualified_conservation_contribution as that term is defined under sec_170 of the code now therefore the grantor in consideration of the foregoing recitations and of the mutual covenants terms conditions and restrictions hereinunder set forth and as an absolute and unconditional gift subject_to all matters of record does hereby freely give grant bargain donate and convey unto the grantee and its successors and assigns the easement over the protected property subject_to the covenants conditions and restrictions hereinafter set forth which will run with the land and burden the protected property in perpetuity entire agreement this instrument sets forth the entire agreement of the parties with respect to the easement and supercedes all prior discussions negotiations understandings or agreements relating to the easement all of which are merged herein the conservation deed includes a detailed description of the conservation easement’s restrictions wat’s rights pursuant to the easement and the rights reserved to cmt additionally the conservation deed includes a description of the property on which cmt placed the conservation_easement the conservation deed was executed on various dates during date by all of the members of cmt including petitioner members the conservation deed was also executed by james west wat’s assistant secretary the conservation deed was recorded on date during in addition to the conservation_easement contributed to wat through cmt petitioner members separately each donated dollar_figure in cash to du the conservation deed makes no reference to those separate donations on date du mailed to each petitioner member a letter acknowledging its receipt of the conservation_easement and his individual cash contribution of dollar_figure those letters are substantially identical and state with respect to the contributions on behalf of ducks unlimited i would like to personally thank you for your recent donation of a conservation_easement on cooks sic mountain we are grateful for the opportunity to protect a vital piece of south carolina’s lowcountry wildlife habitat through this easement i would also like to acknowledge your gift of dollar_figure to the ducks unlimited lowcountry initiative endowment per your request this gift will be recognized as a life sponsorship under mark r hoover i will be sending your son a life sponsor pen and pendant from this office your gift will enable us to uphold the legal_obligation to protect and maintain your conservation easements sic in perpetuity 4it is unclear whether respondent allowed deductions for the dollar_figure cash contributions in any case because petitioners did not raise the treatment of those deductions as an error in their petitions we assume the parties are in agreement on the treatment of the cash contributions and we will not address that issue herein on date du mailed petitioner members another letter correcting the letter of date those letters stated i want to offer an apology for a recent administrative error brett baker dictated two letters to me on february 10th both pertaining to recent endowment gifts the other easement donor had requested that his endowment gift be credited as a life sponsorship under his son’s name i mistakenly put that sentence in the wrong letter and my error did not get noticed until we were actually filing the letters please accept my apology for this mistake the endowment gift associated with cooks sic mountain will not be recognized as a life sponsorship to mark r hoover as your letter had stated aside from the quoted material none of the letters discussed whether petitioner members received any goods or services in exchange for their contributions on or about date cmt timely filed its form_1065 u s return of partnership income on its return cmt reported charitable_contributions of dollar_figure which was the appraised value of the conservation_easement donated to wat the value of the conservation_easement donation passed through to each of cmt’s members and petitioner members claimed pro_rata shares of the deduction on their individual returns which they filed jointly with their respective spouses who are also petitioners in the instant case respondent selected petitioners’ tax returns for examination and on may and issued notices of deficiency to petitioners on date petitioners timely filed their petitions in this court discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if no genuine issue exists as to any material fact and the issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir as a general_rule a charitable_contribution of dollar_figure or more must be substantiated with a contemporaneous written acknowledgment from the donee organization sec_170 the contemporaneous written acknowledgment ‘need not take any particular form thus for example acknowledgments may be made by letter postcard or computer-generated forms ’ schrimsher v commissioner tcmemo_2011_71 quoting h_r conf rept no pincite ndollar_figure 1993_3_cb_393 sec_170 provides that the contemporaneous written acknowledgment must include the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii sec_170 defines a contemporaneous acknowledgment as one received on or before the earlier of i the date on which the taxpayer files a return for the year when the contribution was made or ii the due_date for that return including any extensions sec_170 provides that the requirement of a contemporaneous written acknowledgment does not apply if the donee organization files a return on a form and in the manner regulations may prescribe which includes the information described in subparagraph b additionally sec_170 authorizes the commissioner to prescribe appropriate regulatory exceptions to some or all of the requirements of sec_170 pursuant to that authority the commissioner has issued regulations providing that goods and services are disregarded for purposes of sec_170 if they have insubstantial value under guidelines provided in revproc_90_12 1990_1_cb_471 revproc_92_49 1992_1_cb_987 and any successor documents sec_1_170a-13 income_tax regs those guidelines provide that benefits received in exchange for a payment to a charity will be considered to have insubstantial value if both of the following requirements are satisfied the payment occurs within the context of a fundraising campaign in which the charity informs patrons how much of their payment is a deductible contribution and either a the fair_market_value of all of the benefits received is the lesser_of of the donor’s payment or for tax years beginning in dollar_figure or b the payment is for tax years beginning in dollar_figure or more and the only benefits received are token items revproc_90_12 sec_3 c b pincite revproc_2003_85 sec_3 c b pincite sec_170 provides that no deduction shall be allowed unless the contribution is substantiated in accordance with the terms of that section congress enacted the substantiation requirements of sec_170 because many organizations were failing to inform donors that portions of the amounts donors paid to those organizations were not deductible because they were part of quid pro quo exchanges see 118_tc_528 aff’d 374_f3d_881 9th cir h_r rept no pincite 1993_3_cb_167 the deterrence value of sec_170’s total denial of a deduction comports with the effective administration of a self-assessment and self-reporting system addis v commissioner f 3d pincite the doctrine_of substantial compliance does not apply to excuse compliance with the substantiation requirements of sec_170 durden v commissioner tcmemo_2012_ petitioners contend inter alia that the date letters satisfy the requirements of sec_170 and iii because they state that du provided petitioner members’ sons with pens and pendants in recognition of petitioner members’ gifts petitioners further contend that because the date letters state that petitioner members’ sons received pens and pendants it would have been untrue for those letters to state that petitioner members received no goods or services in consideration for their contributions because the pens and pendants had only nominal value petitioners contend that pursuant to sec_1_170a-13 income_tax regs revproc_90_12 supra and revproc_92_49 supra they should be disregarded for purposes of determining whether petitioner members’ contributions satisfied sec_170 petitioners’ contentions regarding the date letters lack merit 5as we noted in durden v commissioner tcmemo_2012_140 the doctrine_of substantial compliance has been applied most often in cases involving procedural regulatory requirements see eg 100_tc_32 consol investors grp v commissioner tcmemo_2010_158 firstly the parties are in agreement that petitioner members’ sons never received pens and pendants and that as clarified in the date letters the portion of the date letters referring to those items was inaccurate secondly even if petitioner members’ sons had received pens and pendants as stated in the date letter the letters do not comply with the requirements of revproc_90_12 sec_2 c b pincite which states the service has determined that a benefit may be so inconsequential or insubstantial that the full amount of a contribution is deductible under sec_170 of the code under the following guidelines charities offering certain small items or other_benefits of token value may treat the benefits as having insubstantial value so that they may advise contributors that contributions are fully deductible under sec_170 as explained above the guidelines in revproc_90_12 sec_3 require that the payment occur in the context of a fund-raising campaign in which the charity informs patrons how much of their payment is a deductible contribution emphasis added because the date letters from du failed to inform petitioner members how much of each payment was a deductible contribution even had the payment occurred in the context of a fundraising campaign the letters would fail to satisfy the requirements of revproc_90_12 supra accordingly we conclude that the date letters fail to satisfy the requirements for a contemporaneous written acknowledgment pursuant to sec_170 and revproc_90_12 supra alternatively petitioners contend that the conservation deed constitutes a contemporaneous written acknowledgment that complies with the requirements of sec_170 in simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir we considered a similar argument and held that the deeds in that case satisfied the substantiation requirements of sec_170 the court noted that the deeds were signed by a representative of the donee organization were contemporaneous with the donation and described the easement donated id similarly in the instant case the conservation deed was signed by a representative from wat provided a detailed description of the property and the conservation_easement and was contemporaneous with the contribution additionally the conservation deed in the instant case states that the conservation_easement is an unconditional gift recites no consideration received in exchange for it and stipulates that the conservation deed constitutes the entire agreement between the parties with respect to the contribution of the conservation_easement 6although the court in simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir held that the deed satisfied the sec_170 substantiation requirements it did not specifically address the requirement that the written acknowledgment state whether the donee organizations provided any goods or services accordingly the conservation deed taken as a whole provides that no goods or services were received in exchange for the contribution consequently we conclude that as in simmons the conservation deed in the instant case satisfies the substantiation requirements of sec_170 respondent contends that the instant case is more analogous to schrimsher v commissioner tcmemo_2011_71 in which the court held that the taxpayers’ contribution of a conservation_easement was not deductible because the taxpayers did not receive a contemporaneous written acknowledgment from the donee organization in schrimsher the deed recited as consideration the sum of ten dollars plus other good and valuable consideration because that deed included no description and good_faith estimate of the value of the other good and valuable consideration the court concluded that it failed to satisfy sec_170 and iii however we conclude that the instant case is distinguishable from schrimsher because the conservation deed in the instant case states that the contribution of the conservation_easement is made in consideration of the foregoing recitations and of the mutual covenants terms conditions and restrictions hereinunder set forth which include recitations of the property’s conservation value but include no consideration of any value besides the preservation of the property states that the easement is an absolute and unconditional gift and provides that the conservation deed constitutes the entire agreement between the parties regarding the contribution of the conservation_easement accordingly we reject respondent’s argument respondent also contends that the court’s holdings in two recent cases friedman v commissioner tcmemo_2010_45 and hollingsworth v commissioner tcmemo_2010_262 are incompatible with petitioners’ contention that the conservation deed may serve as a contemporaneous written acknowledgment we disagree neither of those cases considered the question of whether a deed could serve as a contemporaneous written acknowledgment respondent emphasizes that both friedman and hollingsworth reiterate the necessity that the contemporaneous written acknowledgment state whether any consideration was received by the donors in exchange for the contribution however as we explained above the conservation deed in the instant case states that the contribution was made as a gift and not for any consideration additionally we note that durden v commissioner tcmemo_2012_140 does not support respondent’s contention although we held in that case that the statute requires an affirmative statement regarding whether the donee organization provided any goods or services we did not hold and the statute does not require that the statement take any particular form or contain any particular wording we conclude that none of the cases7 cited by respondent is incompatible with our holding in simmons or with our holding in the instant case that a deed may serve as a contemporaneous written acknowledgment in accordance with sec_170 so long as it satisfies the requirements of the statute accordingly we hold that petitioners have satisfied the requirements of sec_170 with respect to their donation of the conservation_easement on the basis of the foregoing we conclude that petitioners are entitled to partial summary_judgment on the issue of whether they properly substantiated their contribution of a conservation_easement to wat with a contemporaneous written acknowledgment in accordance with sec_170 with respect to all other issues we conclude that there are disputed issues of material fact that cannot be decided on motions for summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit 7respondent also cites kendrix v commissioner tcmemo_2006_9 castleton v commissioner tcmemo_2005_58 aff’d 188_fedappx_561 9th cir hill v commissioner tcmemo_2004_156 and stussy v commissioner tcmemo_2003_232 however none of those cases supports respondent’s position to reflect the foregoing an appropriate order will be issued
